235 S.W.3d 597 (2007)
Charles GLASPERIL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89173.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Charles Glasperil ("movant") appeals the judgment of the trial court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 without an evidentiary hearing. Movant claims the motion court clearly erred in denying his motion because he was denied effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*598 The judgment of the trial court is affirmed in accordance with Rule 84.16(b).